Four causes of action were stated in the complaint, against respondent, to recover half of amounts paid by appellant as rent for a building alleged to have been leased by the parties hereto, as tenants in common, and half of the amount of a judgment recovered against them by the lessor for an installment of rent, which judgment was paid by appellant. Respondent, in the answer, *Page 754 
denied that the parties jointly, or otherwise than as copartners, leased the building and pleaded the leasehold agreement. He alleged that appellant purchased his interest in the partnership and assumed and agreed to pay, and hold him harmless from, all partnership obligations including liability for rent for the building. A copy of the contract dissolving the partnership, quoted from in the foregoing opinion, was attached to and made a part of the answer and was introduced in evidence.
Judgment was for defendant and I concur in affirming it. While there is uncertainty in the lease, unexplained, as to whether the partnership was lessee or the members of it were lessees, the former is the case, for the evidence shows it was a partnership transaction, on the part of the parties hereto; that the benefits therefrom were partnership benefits and the obligation to pay rent was a partnership obligation.
The contract whereby the partnership was dissolved is free from ambiguity and the rule of construction relied on in the foregoing opinion has no application to it. The reason for dissolving the partnership is not within the issues and a discussion thereof is unnecessary to a decision of the case.